Order entered June 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER


                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-13669

                                             ORDER
       By letter dated May 17, 2019, the Court instructed appellant to file an amended brief

correcting noted deficiencies. Appellant sought clarification and the Court responded by letter

dated June 3, 2019. To date, appellant has not filed his amended brief. We ORDER appellant to

file his amended brief by June 17, 2019.

       Before the Court is appellee’s June 4, 2019 motion seeking an extension of time to file

her brief until thirty days after appellant files his amended brief. We GRANT the motion to the

extent that appellee shall file her brief by July 17, 2019.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE